108 F.3d 329w
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Faye M. MARTIN, on behalf of herself and others similarlysituated, Plaintiff-Appellant,v.The CITY OF NEW YORK, Rudolph W. Giuliani, the HonorableMayor personally and in his official capacity as Mayor ofthe City of New York, New York City Commission on HumanRights, Members of the New York City Commission on HumanRights, Marta Varella, Esq., personally and in her officialcapacity as Chair of the New York City Commission on HumanRights, Patterson, Belknap, Webb & Tyler;  Stuart H. Bompey,Esq., Orrick, Herrington and Sutcliff, Antonia Grumbach,personally and in her capacity as Managing Partner, DavidDykhouse, Esq., personally;  Members of Management Committeeof Patterson, Belknap, Webb & Tyler, individually andcollectively, Defendants-Appellees.
No. 96-7839.
United States Court of Appeals, Second Circuit.
March 5, 1997.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION